



[ex108cincinnaticrafin_image1.gif]
CONTINUING REIMBURSEMENT AGREEMENT FOR LETTERS OF CREDIT
 
This Continuing Reimbursement Agreement for Letters of Credit is made effective
this 25th day of April, 2016 by and between U.S. BANK NATIONAL ASSOCIATION
("Bank") and THE CINCINNATI INSURANCE COMPANY ("Applicant").
In consideration of the issuance by Bank or an affiliate of Bank (each such
affiliated issuer, an "Other Issuer") of one or more Credits, Applicant agrees
that the following terms shall apply to each Application and each Credit issued
by Bank or any Other Issuer (either or both referred to herein as "Bank").
1.The Credit.
(a)From time to time, Applicant may request Bank to issue or request one of its
subsidiaries or affiliates to issue one or more letters of credit (each, a
"Credit") substantially in accordance with the terms of any application (each,
an "Application") submitted to Bank by Applicant. All Credits will be deemed
irrevocable unless otherwise stated in an Application. Bank may issue the Credit
or request one of its affiliates to issue the Credit. Each Credit shall be
issued by Bank in its sole discretion and at its sole option. Bank may sell,
assign or participate all or any part of its rights and obligations under this
Agreement, the Application and the Credit. Without limiting the foregoing, any
Other Issuer may sell a participation in all or any part of its rights and
obligations under this Agreement and the Credit to Bank.
(b)Bank hereby is authorized to set forth in the Credit the terms appearing in
the Application, with such modifications as Bank in its discretion may determine
are appropriate or necessary and is not materially different from such terms.
(c)All communications from Applicant to Bank relating to the Credit will be sent
at Applicant’s risk. Bank shall have no responsibility for any inaccuracy of
translation, or any error or delay in transmission or delivery by mail,
telecommunication or any other method outside of Bank's reasonable control,
including all communications made through a correspondent.
(d)Neither Bank nor its correspondents shall be in any way responsible for the
performance of any beneficiary’s obligations to Applicant or for the form,
sufficiency, accuracy, genuineness, authority of person signing, falsification
or legal effect, of any documents required by the Credit if such documents
appear in order on their face. Whether the documents conform to the terms of the
Credit and whether any demand is timely and in proper form shall be
independently determined by Bank in its sole discretion, which determination
shall be final and binding on Applicant.
(e)Subject to Section 7(b), Bank may in its discretion honor Applicant’s request
to increase the amount of the Credit, extend the time for making and honoring of
demands under the Credit and otherwise modify the terms and conditions governing
the Credit. In the event of any extension of the maturity or time for
negotiation or presentation of the drafts or documents or any other modification
of the terms or provisions of, or increase in the amount of, the Credit at the
request or with the consent of Applicant, this Agreement shall be binding upon
Applicant with regard to
(i)the Credit as so increased or otherwise modified, (ii) drafts, documents and
property covered thereby, (iii) any action taken by Bank or Bank’s
correspondents in accordance with such extension, increase or other
modification, and (iv) any draft paid by Bank or any of Bank’s correspondents
which is dated on or before the expiration of any time limit expressed in the
Credit, regardless of when drawn or presented for payment and when or whether
negotiated, provided the required documents are presented prior to the
expiration of the Credit.
(f)Applicant shall promptly review all information, documents and instruments
delivered to Applicant from time to time by Bank, including any Credits upon
issuance and any amendments and all related presentations and negotiations, and
shall notify Bank within seven banking days after receipt if Applicant claims
that Bank has failed to comply with Applicant’s instructions or Bank’s
obligations with respect to the Credit, has wrongfully honored or dishonored any
presentation under the Credit or claims any other irregularity. If Applicant
does not so notify Bank within such time period, Applicant shall be conclusively
deemed to have waived and shall be precluded from asserting such claim(s).
2.Reimbursement Obligations. Applicant promises to pay Bank on demand at the
address specified in the Application for Credit in the following amounts:
(a)    The amount of each draft or other request for payment (hereinafter called
a "draft") drawn under the Credit (whether drawn before, on or, if in accordance
with the law applicable to the Credit, after the expiration date stated in the
Credit). For amounts payable in United States currency, Applicant agrees to
reimburse Bank in United States currency. For amounts payable in other
currencies, Applicant agrees to reimburse Bank an equivalent amount in United
States currency at Bank’s then current selling rate for such foreign currencies
or Applicant will reimburse Bank by sending the foreign currency amount due Bank
by wire transfer to the account and location designated by Bank, or at Bank’s
option, in any other currency, place, form and manner acceptable to Bank. Upon
request, Applicant will pay Bank in advance, in United States currency, all sums
necessary for Bank to pay all such drafts upon presentation whether payable in
United States currency or otherwise. If the draft is a time draft, Applicant
shall make payment without demand sufficiently in advance of its maturity to
enable Bank to arrange for funds to reach the place of payment when due.
(b)    All commissions, at the rate fixed by Bank, shall be payable from time to
time at such intervals as Bank may require and shall be nonrefundable, whether
or not the Credit is drawn upon, reduced in time or amount or otherwise
modified. Applicant also agrees to pay all of Bank's other standard fees and
charges related to Credits.
(c)    Subject to Section 6 and all taxes, levies, imposts, duties, charges,
fees, deductions or withholdings of any nature whatsoever paid or incurred by
Bank in connection with this Agreement, the Credit or any related transactions,
and any liability with respect thereto (including but not limited to interest,
penalties and expenses).
(d)    Interest on all amounts due under this agreement from the applicable due
date until paid will accrue interest at the rate set forth in the Amended and
Restated Credit Agreement entered into by Cincinnati Financial Corporation as of
May 13, 2014 (the “Credit Agreement”) as may be further amended, restated or
replaced (the “Credit Agreement”).
(e)    Without limiting Applicant’s obligations to any Other Issuer, but without
duplication, Applicant promises to pay Bank on demand, at the Bank International
Banking Office designated by Bank, an amount equal to all amounts which Bank
pays or becomes obligated to pay to any Other Issuer with respect to the Credit,
whether as a participant in the Credit or otherwise.
(f)    Notwithstanding any other provision of this Agreement, Applicant’s
obligation to make any payment hereunder to any Other Issuer shall, to the
extent of such payment, be satisfied by payment to Bank as set forth in this
Agreement.


Continuing Reimbursement Agreement


1
rev. 1/11

--------------------------------------------------------------------------------





(g)    Applicant instructs Bank to automatically deduct from the account set
forth in Schedule I hereto all amounts which become due under the Agreement.
Should there be insufficient funds in this account to reimburse Bank; Bank is
authorized to deduct any remaining amounts due from any of Applicant's accounts
with Bank. Applicant will pay all fees on the account which result from the
automatic deductions, including any overdraft/NSF charges. If for any reason
Bank does not charge the account for any amount due, or if an automatic
deduction is reversed, the amount due is still owing to Bank as set forth
herein.
3.
Security and Insurance.

(a)    For commercial credits, Applicant hereby grants Bank a continuous and
continuing interest in any and all bills of lading, other documents of title,
policies, certificates of insurance, chattel paper, and general intangibles
accompanying or relative to a Credit or any drafts drawn thereunder, and any and
all inventory, goods and other property shipped under, in connection with or
relative to a Credit or any drafts drawn thereunder. In addition to all other
rights which Bank may have, in the event Applicant defaults on a Credit,
Applicant hereby authorizes Bank to set off and apply any and all deposits
(general or special, time or demand, provisional or final), other than deposits
in Bank’s account known as The Cincinnati Insurance Company New Mexico Claims
Account, in New Mexico, USA, at any time held and other indebtedness at any time
owing by Bank to or for the credit or the account of Applicant against any and
all of the obligations of Applicant now or hereafter existing under this
Agreement, irrespective of whether Bank shall have made any demand under this
Agreement and although such deposits, indebtedness or obligations may be
unmatured or contingent. Thirty (30) days prior to exercising the set off right
authorized in the previous sentence, Bank will give written notice to Applicant
of its intent to exercise such right, in sufficient detail, and applicant will
have 30 days from the date it received written notice to cure any defaulted
obligations.
(b)    Bank may condition the issuance of certain Credits on the receipt of cash
collateral. If at any time Bank requires cash collateral (or additional cash
collateral), and if applicant agrees to such conditions, Applicant will deliver
to Bank as security for any and all obligations of Applicant now or hereafter
existing under this Agreement cash collateral in the amount of 105% of the value
of the outstanding credits, or such value as is satisfactory to Bank. Applicant
will execute and deliver to Bank such security agreements, pledge agreements, or
other documents (“Security Documents”) requested by Bank covering such
collateral.
(c)    At Bank's request, Applicant will execute any financing statements and
other documents or instruments as Bank may require to perfect the security
interests granted or contemplated hereunder and will pay the cost of any filings
in connection therewith.
(d)    For commercial credits, Applicant shall keep any property described in
the Credit adequately covered by insurance satisfactory to Bank, issued by
companies satisfactory to Bank, and at Bank's request will furnish certificates
or evidence thereof and will assign insurance policies or certificates to Bank
and make losses, adjustments or proceeds payable to Bank. If any such policies
procured by Applicant fails to provide for payment of the loss thereunder,
Applicant hereby makes the loss payable to Bank under such policy and assigns to
Bank all proceeds of such policy and agrees to accept proceeds of all insurance
as Bank's agent and to hold same in trust for Bank, and forthwith to deliver the
same to Bank, with Applicant's endorsement where necessary, and Bank or any of
Bank's officers are hereby irrevocably empowered, with power of substitution, to
endorse any check in the name of Applicant received in payment of any loss or
adjustment.
(e)    Bank shall not be liable for any failure to collect or demand payment of,
or to protest or give any notice of non-payment of, any collateral or any part
thereof or for any delay in so doing, nor shall Bank be under any obligation to
take any action whatsoever with respect to the collateral or any part thereof.
Bank shall use reasonable care in the custody and preservation of the collateral
in Bank's possession but need not take any steps to preserve rights against
prior parties or to keep the collateral identifiable. Bank shall have no
obligation to comply with any recording, re- recording, filing, re-filing or
other legal requirement necessary to establish or maintain the validity,
priority or enforceability of, or Bank's right in and to, the collateral, or any
part thereof. Bank may exercise any right of Applicant with respect to any
collateral. Bank may endorse Applicant's name on any and all notes, checks,
drafts, bills of exchange, money orders or commercial paper included in the
collateral or representing the proceeds thereof.
4.
Default and Remedies.

(a)    Time is of the essence in this Agreement. The occurrence of any of the
following shall be an Event of Default hereunder:
(i)Default in payment or performance of any of Applicant’s obligations hereunder
or under any promissory note or other agreement between Bank and Applicant;
(ii)
Default under any Security Documents securing Applicant’s obligations hereunder;

(iii)
Levy or proceeding against any property of Applicant;

(iv)Death, dissolution, termination of existence, insolvency or business failure
of, appointment of a receiver for any part of the property of, assignment for
the benefit of creditors by, commencement of any proceeding under any bankruptcy
or insolvency laws by or against, or entry of judgment against Applicant;
(v)Any warranty, representation or statement made or furnished to Bank by
Applicant proves to have been false in any material respect when made or
furnished;
(vi)Any event which gives the holder of any material debt obligation of
Applicant (as defined in the Credit Agreement) the right to accelerate its
maturity, whether or not such right is exercised; or
(vii)
Any Material Adverse Change as defined in the Credit Agreement.

(b)    Upon the occurrence and continuation of any Event of Default and at any
time thereafter, Bank at its option and in addition to all other rights of Bank
under this Agreement, any related agreement and applicable law, may (i) without
notice or demand declare the amount for which the Credit was issued and any
other amounts owing hereunder immediately due and payable; and (ii) to the
extent Applicant provides any cash collateral, exercise any and all rights and
remedies of a secured party under the Uniform Commercial Code and other
applicable law.
5.
Certain Warranties.

(a)    Applicant warrants that the execution, delivery and performance of this
Agreement are within its authority and are not in contravention of law, of any
terms of any agreement, instrument, order or judgment to which Applicant is a
party or by which it or its property may be bound or of any provision of its
charter document or bylaws, and that it has obtained all necessary approvals and
consents therefore.
(b)    Applicant represents and warrants that any Credit, and transactions
related thereto, shall be in compliance with any federal, state, local and
foreign laws, regulations, treaties or customs applicable to Bank or Applicant,
including without limitation the regulations promulgated by Office of Foreign
Assets Control (OFAC), and any other foreign or domestic legal restriction on
doing business with certain individuals or countries.




Continuing Reimbursement Agreement


2
rev. 1/11

--------------------------------------------------------------------------------





(c)    Applicant will procure promptly all necessary licenses for the export,
import, shipping or warehousing of, or payment for property covered by the
Credit and will comply with all foreign and U.S. laws, rules and regulations
(including exchange control regulations) now or hereafter applicable to the
transaction related to the Credit or applicable to the execution, delivery and
performance by Applicant of this Agreement.
6.
Changes to Regulations.

If after the effective date of this Agreement there shall occur any enactment,
promulgation, imposition, implementation, interpretation or administration of,
or change to, any Regulation, whether such Regulation was created before or
after the date of this Agreement, which shall have the effect of imposing on
Bank (or through Bank’s holding company) any tax (excluding taxes on its overall
net income and franchise taxes), charge, fee, assessment or deduction of any
kind whatsoever, additional reserve or capital adequacy requirements, special
deposits or similar requirements against credit extended by Bank and/or against
letters of credit issued by Bank, assets of, deposits with or for the account of
Bank or any other conditions affecting the extensions of credit and/or issuance
of letters of credit under this Agreement, then Applicant shall pay to Bank such
additional amount as Bank deems necessary to compensate Bank for any increased
cost to Bank attributable to the extension(s) of credit and/or issuance of
letters of credit under this Agreement and/or for any reduction in the rate of
return on Bank’s capital and/or Bank’s revenue attributable to such extension(s)
of credit and/or issuance of letters of credit. As used above, the term
“Regulation” shall include any federal, state or international law, governmental
or quasi-governmental rule, regulation, policy, guideline or directive
(including but not limited to the Dodd-Frank Wall Street Reform and Consumer
Protection Act and enactments, issuances or similar pronouncements by the Bank
for International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices or any similar authority and any successor thereto) that
applies to Bank. Any amount payable to Bank under this paragraph shall be paid
within 15 days following written demand, which demand shall set forth in
reasonable detail the Bank’s good faith calculation of any amount claimed due
from applicant. In addition, if Bank determines that such cost or reduction will
be ongoing or recurring, Bank may by notice to Applicant elect to require
payment of such amounts with regularly scheduled payments. Bank’s method of
determining any amount payable to Bank under this paragraph shall be
substantially the same as that method utilized by Bank in implementing similar
provisions for similarly situated applicants. Bank’s determination of such
additional amount shall be determinative in the absence of manifest error.
7.
General Terms and Conditions.

(a)    Each Application shall be subject to all terms and conditions of this
Agreement. In addition, this Agreement shall apply to each Credit issued by Bank
at the request of Applicant, including, without limitation, all Credits (if any)
previously opened and outstanding on the date hereof.
(b)    Notwithstanding any other term hereof, Applicant understands and agrees
that the Credit can be revoked or amended only with the consent of the
beneficiary of the Credit, Bank or Other Issuer of the Credit and any confirming
bank.
(c)    If Applicant requests Bank to issue a Credit for the account of a third
party, whether affiliated with Applicant or otherwise (the "Account Party"), the
Account Party shall have no rights against Bank. Bank may deal with Applicant as
if Applicant were the named Account Party.
(d)    Applicant shall give Bank prior written notice of any change of name,
address or place of business. Any notice of any nature by Applicant to Bank must
be given at Bank’s office to which the application was submitted.
(e)    The singular includes the plural. If Applicant consists of more than one
person, the obligations of Applicant hereunder are joint and several and are
binding upon any marital community of which any Applicant is a member. This
Agreement shall be binding on Applicant, its successors and assigns, and shall
inure to the benefit of Bank or Bank’s successors, transferees and assigns.
Notwithstanding the foregoing, Applicant may not assign its rights under this
agreement without Bank’s prior written consent. Any change of control of
Applicant shall require Bank’s prior written consent.
(f)    Notwithstanding the title appearing on any Credit instrument, the rights
and obligations of Bank and Applicant with respect to the Credit shall be as set
forth herein.
(g)    The Application and/or the Credit will set forth which rules or customs
apply to the corresponding Credit. Such rules and customs may include, but are
not limited to, the International Standby Practices, as published by the
International Chamber of Commerce ("ISP") or the Uniform Customs and Practice
for Documentary Credits, as published by the International Chamber of Commerce
("UCP"). In any event, the rules or practices set forth in the Credit are
incorporated herein and shall govern the Credit. This Agreement and the Credit
shall be governed by the internal laws of the State in the United States of
America in which the Credit was issued without regard to such State’s conflict
of laws principles (the "Governing Laws") and the federal laws of the United
States of America, except to the extent such laws are inconsistent with the
rules adopted in the Application as set forth above.
(h)    When possible, each provision of this Agreement shall be interpreted in
such a manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under such law,
such provision shall be ineffective to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement.
(i)    Applicant hereby indemnifies and agrees to defend and hold harmless Bank,
its officers, directors, agents, successors and assigns, from and against any
and all liabilities, claims, demands, losses and expenses (including without
limitation legal costs and attorney fees incurred in any appellate proceeding,
proceeding under the bankruptcy code or receivership and post-judgment attorney
fees incurred in enforcing any judgment), arising from or in connection with
this Agreement, the Credit or any related transaction.
(j)    Any action, inaction or omission taken or suffered by Bank or by any of
Bank’s correspondents under or in connection with the Credit or any relative
drafts, documents or property, if in good faith and in conformity with foreign
or United States laws, regulations or customs applicable thereto, shall be
binding upon Applicant and shall not place Bank or any of Bank’s correspondents
under any resulting liability to Applicant. Without limiting the generality of
the foregoing, Bank and Bank’s correspondents may act in reliance upon any oral,
telephonic, telegraphic, electronic or written request or notice believed in
good faith to have been authorized by Applicant, whether or not in fact given or
signed by an authorized person.
(k)    Bank’s waiver of any right on any occasion or occasions shall not be
construed as a bar or waiver of any other right or of such right on any other
occasion.
(l)    Without notice to any Applicant and without affecting Bank’s rights or
Applicant’s obligations, Bank may deal in any manner with any person who at any
time is liable for, or provides any collateral for, any obligations of Applicant
to Bank. Without limiting the foregoing, Bank may impair, release (with or
without substitution of new collateral) and fail to perfect a security interest
in, any collateral provided by any person; and sue, fail to sue, agree not to
sue, release, and settle or compromise with, any person.
(m)Except as otherwise provided herein or in any Credit, all notices and other
communications required or permitted to be given to any party hereto shall be in
writing or an electronic medium that is retrievable in a perceivable form and
shall be deemed given when delivered by hand, electronically, by overnight
courier, or when deposited in the United States mail, postage prepaid, addressed
as set forth in the Application.


Continuing Reimbursement Agreement


3
rev. 1/11

--------------------------------------------------------------------------------





(n)Whether or not litigation or arbitration is commenced, Applicant promises to
pay all attorney fees and other costs and expenses incurred by Bank in
collecting overdue amounts or construing or enforcing any provision of this
Agreement or the Credit, including but not limited to reasonable attorney fees
at trial, in any arbitration, appellate proceeding, proceeding under the
bankruptcy code or receivership and post-judgment attorney fees incurred in
enforcing any judgment.
(o)If the Credit is issued pursuant to a loan agreement or other separate
agreement, the terms of such other agreement shall control in the event of a
conflict between the terms of this Agreement and such other agreement.
(p)This Agreement is a continuing agreement and shall remain in effect until
terminated, amended or replaced. This Agreement may be terminated by Applicant
or Bank by giving notice of termination to the other and may be amended or
replaced by a written agreement signed by Applicant and accepted by Bank;
provided, however that no such termination, amendment or replacement shall alter
or affect the undertaking of Applicant or Bank with respect to any Credit
issued, or commitment to issue, prior to such termination, amendment or
replacement.
(q)This Agreement, as supplemented by the laws, rules and customs incorporated
herein by subpart (g) to this part, and as supplemented by the terms of the
Application, if any, constitutes the entire understanding between Bank and
Applicant with respect to the matters treated herein and specifically supersedes
any prior or contemporaneous oral agreements.
(r)Bank is authorized, but not obligated, to record electronically or otherwise
any telephone and other oral communications between Bank and Applicant.
(s)All terms and conditions on the attached Schedule 1, and any replacement
Schedule 1 are hereby incorporated herein. Applicant may change the provisions
of Schedule 1 by executing and delivering a new Schedule 1 to Bank.
(t)In the event Applicant submits an Application or other instruction by
facsimile transmission (each, a "Faxed Document"), Applicant agrees: (i) each
Faxed Document shall be deemed to be an original document and shall be effective
for all purposes as if it were an original;
(ii)Applicant shall retain the original of any Faxed Document and shall deliver
it to Bank upon request; (iii) if Applicant sends Bank a manually signed
confirmation of a Faxed Document, Bank shall have no duty to compare it to the
previously received Faxed Document nor shall it have any liability or duty to
act should the contents of the written confirmation differ therefrom. Any
manually signed confirmation of a Faxed Document must be conspicuously marked
"Previously transmitted by facsimile". Bank will not be liable for issuance of
duplicate letters of credit or amendments thereto that result from Bank’s
receipt of confirmations not so marked; (iv) Bank cannot effectively determine
whether a particular facsimile request is valid. Therefore Applicant shall have
sole responsibility for the security of using facsimile transmissions and for
any authorized or unauthorized Faxed Document received by Bank, purportedly on
behalf of Applicant.
(u)Bank shall transmit to Applicant information related to Credit via secure
electronic transmissions. If Applicant elects to send or receive instructions or
reports from Bank via unsecured electronic means, including, without limitation,
facsimile transmission, voice mail, unsecured e-mail, pager or other unsecured
electronic or telephonic methods (“Electronic Transmission”), Applicant
acknowledges that such Electronic Transmissions are an inherently insecure
communication method due to the possibility of error, delay and observation or
receipt by unauthorized personnel. Bank may rely in good faith on Applicant’s
instructions regarding how and to what number or e-mail address Electronic
Transmissions should be sent and may rely on any Electronic Transmission that it
reasonably believes to have been initiated by the Applicant. Should Applicant
elect to send or receive unsecured Electronic Transmissions to or from Bank,
Applicant assumes all risks, and Bank shall not be liable for any loss, that
results from the non-receipt, disclosure, alteration or unauthorized access of
any such unsecured Electronic Transmission.


8.Jury Trial Waiver. To the fullest extent permitted by law, Bank and Applicant
hereby agree to waive trial by jury in any judicial proceeding involving,
directly or indirectly, any matter (whether in tort, contract or otherwise) in
any way arising out of, related to or connected with the Credit or this
Agreement. Bank and Applicant represent and warrant to each other that this jury
trial waiver is knowingly, willingly and voluntarily given.




9.IMPORTANT NOTICE. ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT
OR TO FORBEAR FROM ENFORCING PREPAYMENT OF A DEBT INCLUDING VERBAL PROMISES TO
EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE.
Applicant acknowledges receipt of a completed copy of this Agreement.
IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the day
and year first above written.


APPLICANT:
BANK:
THE CINCINNATI INSURANCE COMPANY
U.S. BANK NATIONAL ASSOCIATION


By: /s/ Michael Sewell   


By: /s/ Bonnie S. Wiskowski   
Name: Michael Sewell
Name: Bonnie S. Wiskowski
Title: Chief Financial Officer
Title: Vice President





Continuing Reimbursement Agreement


4
rev. 1/11

--------------------------------------------------------------------------------





SCHEDULE 1


AUTHORIZATION
CONTINUING REIMBURSEMENT AGREEMENT FOR LETTERS OF CREDIT
 
The provisions of this Schedule 1 are hereby incorporated into and made a part
of the Continuing Reimbursement Agreement for Letters of Credit ("Agreement")
executed by and between U.S. BANK NATIONAL ASSOCIATION, ("Bank") and THE
CINCINNATI INSURANCE COMPANY ("Applicant"), dated April 25, 2016    .
Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Agreement.
1.In addition to those authorized through U.S. Bank Global Trade or other
electronic letter of credit application system offered by Bank, if applicable,
any one of the persons whose name, title and signature appears below is
authorized to give instructions to Bank and to execute and/or transmit
Applications, requests for amendments, requests for extensions and other
communications of any nature regarding any Credit issued by Bank for Applicant.


NAME
TITLE
SIGNATURE
Michael Sewell
Chief Financial Officer
/s/ Michael Sewell
Theresa Hoffer
Senior Vice President
/s/ Theresa Hoffer
James Faust
Vice President
/s/ James Faust
Andrew Schnell
Secretary
/s/ Andrew Schnell

2.In addition to those authorized through U.S. Bank Global Trade or other
electronic letter of credit application system offered by Bank, if applicable,
the following persons are entitled to waive discrepancies contained in documents
presented under a Credit. (Applicant understands that upon any such waiver,
Applicant is obligated to reimburse Bank to the same extent as if the documents
fully complied with the terms of the Credit.):


NAME
TITLE
TELEPHONE NUMBER
Christina Scherpenberg
Assistant Treasurer
[ ]
Abbigail Pille
Accountant
[ ]
Tom Buschelmann
Accounting Manager
[ ]

3.
Bank is instructed to automatically deduct from Account No.______________ all
amounts which become due under the Agreement.

4.This Schedule 1 shall be effective upon receipt by Bank. Bank may rely on this
Schedule I until it has been revoked in writing by Applicant and Bank has a
reasonable opportunity to act on any such revocation.


APPLICANT:
BANK:
THE CINCINNATI INSURANCE COMPANY
U.S. BANK NATIONAL ASSOCIATION


By: /s/ Michael Sewell                                                


By: /s/ Bonnie S. Wiskowski                                    
Name: Michael Sewell
Name: Bonnie S. Wiskowski
Title: Chief Financial Officer
Title: Vice President
Date: April 25, 2016
Date: April 25, 2016





Continuing Reimbursement Agreement


5
rev. 1/11